
	

113 HR 5230 PCS: Secure the Southwest Border Supplemental Appropriations Act, 2014
U.S. House of Representatives
2014-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 550113th CONGRESS
		2d Session
		H. R. 5230
		IN THE SENATE OF THE UNITED STATES
		August 5 (legislative day, August 1), 2014Received; read the first timeSeptember 8, 2014Read the second time and placed on the calendarAN ACT
		Making supplemental appropriations for the fiscal year ending September 30, 2014, and for other
			 purposes.
	
	
		That the following sums are appropriated, out of any money in the Treasury not otherwise
			 appropriated, for the fiscal year ending September 30, 2014, and for other
			 purposes, namely:
		Asupplemental appropriations and rescissions
			Idepartment of homeland securityU.S. customs and border protectionSalaries and expensesFor an additional amount for Salaries and Expenses, $71,000,000, to remain available until September 30, 2015, for necessary expenses to apprehend,
			 transport, and provide temporary shelter associated with the significant
			 rise in unaccompanied alien children and alien adults accompanied by an
			 alien minor at the Southwest Border of the United States, including
			 related activities to secure the border, disrupt transnational crime, and
			 the necessary acquisition, construction, improvement, repair, and
			 management of facilities: Provided, That not later than 30 days after the date of the enactment of this Act, the Secretary of
			 Homeland Security shall submit to the Committees on Appropriations of the
			 House of Representatives and the Senate an obligation and quarterly
			 expenditure plan for these funds: Provided further, That the Secretary shall provide to such Committees quarterly updates on the expenditure of these
			 funds.U.S. immigration and customs enforcementsalaries and expensesFor an additional amount for “Salaries and Expenses”, $334,000,000, to remain available until
			 September 30, 2015, for necessary expenses to respond to the significant
			 rise in unaccompanied alien children and alien adults accompanied by an
			 alien minor at the Southwest Border of the United States, including for
			 enforcement of immigration and customs law, including detention and
			 removal operations, of which $262,000,000 shall be for Custody Operations
			 and $72,000,000 shall be for Transportation and Removal operations: Provided, That not later than 30 days after the date of the enactment of this Act, the Secretary of
			 Homeland Security shall submit to the Committees on Appropriations of the
			 House of Representatives and the Senate an obligation and quarterly
			 expenditure plan for these funds: Provided further, That the Secretary shall provide to such Committees quarterly updates on the expenditure of these
			 funds.general provisions—this title(including rescission)
				101.Notwithstanding any other provision of law, none of the funds provided by this title shall be
			 available for obligation or expenditure through a reprogramming or
			 transfer of funds that proposes to use funds directed for a specific
			 activity by either of the Committees on Appropriations of the House of
			 Representatives or the Senate for a different purpose than for which the
			 appropriations were provided: Provided, That prior to the obligation of such funds, a request for approval shall be submitted to such
			 Committees.
				102.The Secretary of Homeland Security shall provide to the Congress quarterly reports that include:
			 (1) the number of apprehensions at the border delineated by unaccompanied
			 alien children and alien adults accompanied by an alien minor; (2) the
			 number of claims of a credible fear of persecution delineated by
			 unaccompanied alien children and alien adults accompanied by an alien
			 minor, and the number of determinations of valid claims of a credible fear
			 of persecution delineated by unaccompanied alien children and alien adults
			 accompanied by an alien minor; (3) the number of unaccompanied alien
			 children and alien adults accompanied by an alien minor granted asylum by
			 an immigration judge, delineated by year of apprehension; (4) the number
			 of alien adults accompanied by an alien minor in detention facilities,
			 alternatives to detention, and other non-detention forms of supervision;
			 and (5) the number of removals delineated by unaccompanied alien children
			 and alien adults accompanied by an alien minor.
				103.Of the unobligated balance available for Department of Homeland Security—Federal Emergency Management Agency—Disaster Relief Fund, $405,000,000 is rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency
			 requirement pursuant to a concurrent resolution on a budget or the
			 Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That no amounts may be rescinded from the amounts that were designated by the Congress as being
			 for disaster relief pursuant to section 251(b)(2)(D) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985.
				104.Notwithstanding any other provision of law, grants awarded under sections 2003 or 2004 of the
			 Homeland Security Act of 2002 (6 U.S.C. 604 and 605) using funds provided
			 under the heading Federal Emergency Management Agency—State and Local Programs in division F of Public Law 113–76, division D of Public Law 113–6, or division D of Public Law 112–74 may be used by State and local law enforcement and public safety agencies within local units of
			 government along the Southwest Border of the United States for costs
			 incurred during the award period of performance for personnel, overtime,
			 travel, costs related to combating illegal immigration and drug smuggling,
			 and costs related to providing humanitarian relief to unaccompanied alien
			 children and alien adults accompanied by an alien minor who have entered
			 the United States.
				105.Notwithstanding any other provision in this or any other Act, amounts transferred to the Department
			 of Homeland Security pursuant to section 202 of this Act shall be provided
			 by the Secretary of Homeland Security under the heading Federal Emergency Management Agency—State and Local Programs to States along the Southwest Border of the United States as reimbursement for necessary costs of
			 National Guard personnel activated under the operational control of the
			 Governors of such States and deployed for the purpose of border security.
				IIdepartment of defense—militarymilitary personnelnational guard personnel, armyFor an additional amount for National Guard Personnel, Army, $47,419,000, to remain available until September 30, 2015, for necessary expenses related to the
			 Southwest Border of the United States.national guard personnel, air forceFor an additional amount for National Guard Personnel, Air Force, $2,258,000, to remain available until September 30, 2015, for necessary expenses related to the
			 Southwest Border of the United States.operation and maintenanceoperation and maintenance, army national guardFor an additional amount for Operation and Maintenance, Army National Guard, $15,807,000, to remain available until September 30, 2015, for necessary expenses related to the
			 Southwest Border of the United States.operation and maintenance, air national guardFor an additional amount for Operation and Maintenance, Air National Guard, $4,516,000, to remain available until September 30, 2015, for necessary expenses related to the
			 Southwest Border of the United States.general provisions—this title(rescission)
				201.Of the unobligated balances of amounts appropriated in title II of division C of Public Law 113–76 for Operation and Maintenance, Defense-Wide, $70,000,000 is hereby rescinded to reflect excess cash balances in Department of Defense Working
			 Capital Funds.
				202.Notwithstanding any other provision in this Act, of the amounts made available by this Act for National Guard Personnel, Army, the Secretary of Defense shall transfer to the Department of Homeland Security such funds as may
			 be necessary, not to exceed $35,000,000, to reimburse the States for the
			 cost of any units or personnel of the National Guard, to perform
			 operations and missions under State Active Duty status, deployed in
			 support of a southern border mission.
				III
				department of justicegeneral administration
				administrative review and appealsFor an additional amount for Administrative Review and Appeals for necessary expenses to respond to the significant rise in unaccompanied alien children and
			 alien adults accompanied by an alien minor at the Southwest Border of the
			 United States, $22,000,000, to remain available until September 30, 2015,
			 of which $12,900,000 shall be for additional temporary immigration judges
			 and related expenses, and $9,100,000 shall be for technology for judges to
			 expedite the adjudication of immigration cases.general provision—this title(rescission)
				301.Of the unobligated balances available for Department of Justice—Legal Activities—Assets Forfeiture Fund, $22,000,000 is hereby permanently rescinded.
				IV
				general provisions—this titlerepatriation and reintegration
				401.
					(a)Repatriation and ReintegrationOf the funds appropriated in titles III and IV of division K of Public Law 113–76, and in prior Acts making appropriations for the Department of State, foreign operations, and
			 related programs, for assistance for the countries in Central America, up
			 to $40,000,000 shall be made available for such countries for repatriation
			 and reintegration activities: Provided, That funds made available pursuant to this section may be obligated notwithstanding subsections
			 (c) and (e) of section 7045 of division K of Public Law 113–76.
					(b)ReportPrior to the initial obligation of funds made available pursuant to this section, but not later
			 than 15 days after the date of enactment of this Act, and every 90 days
			 thereafter until September 30, 2015, the Secretary of State, in
			 consultation with the Administrator of the United States Agency for
			 International Development, shall submit to the appropriate congressional
			 committees a report on the obligation of funds made available pursuant to
			 this section by country and the steps taken by the government of each
			 country to—
						(1)improve border security;
						(2)enforce laws and policies to stem the flow of illegal entries into the United States;
						(3)enact laws and implement new policies to stem the flow of illegal entries into the United States,
			 including increasing penalties for human smuggling;
						(4)conduct public outreach campaigns to explain the dangers of the journey to the Southwest Border of
			 the United States, emphasize the lack of immigration benefits available,
			 and emphasize that illegal aliens will be removed to their country; and
						(5)cooperate with United States Federal agencies to facilitate and expedite the return, repatriation,
			 and reintegration of illegal migrants arriving at the Southwest Border of
			 the United States.
						(c)Suspension of AssistanceThe Secretary of State shall suspend assistance provided pursuant to this section to the government
			 of a country if such government is not making significant progress on each
			 item described in paragraphs (1) through (5) of subsection (b): Provided, That assistance may only be resumed if the Secretary reports to the appropriate congressional
			 committees that subsequent to the suspension of assistance such government
			 is making significant progress on each of the items enumerated in such
			 subsection.
					(d)Notification requirementFunds made available pursuant to this section shall be subject to the regular notification
			 procedures of the Committees on Appropriations of the House of
			 Representatives and the Senate.(rescission)
				402.Of the unexpended balances available to the President for bilateral economic assistance under the
			 heading Economic Support Fund from prior Acts making appropriations for the Department of State, foreign operations, and related
			 programs, $197,000,000 is rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas
			 Contingency Operations/Global War on Terrorism pursuant to section
			 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of
			 1985 or as an emergency requirement pursuant to a concurrent resolution on
			 the budget or the Balanced Budget and Emergency Deficit Control Act of
			 1985.
				Vdepartment of health and human servicesadministration for children and familiesrefugee and entrant assistanceFor an additional amount for Refugee and Entrant Assistance, $197,000,000, to be merged with and available for the same time period and for the same purposes
			 as the funds made available under this heading in division H of Public Law 113–76
						for carrying out such sections 414, 501, 462, and 235: Provided, That of this amount, $47,000,000 shall be for the Social Services and Targeted Assistance
			 programs.
				This division may be cited as the Secure the Southwest Border Supplemental Appropriations Act, 2014.
				Bsecure the southwest border act of 2014
			1.Short title; table of contents(a)Short titleThis division may be cited as the Secure the Southwest Border Act of 2014.
				(b)Table of contentsThe table of contents for this division is as follows:
					
						Sec. 1. Short title; table of contents.
						Title I—Protecting Children
						Sec. 101. Repatriation of unaccompanied alien children.
						Sec. 102. Last in, first out.
						Sec. 103. Emergency immigration judge resources.
						Sec. 104. Protecting children from human traffickers, sex offenders, and other criminals.
						Sec. 105. Inclusion of additional grounds for per se ineligibility for asylum.
						Title II—Use of National Guard to Improve Border Security
						Sec. 201. National Guard support for border operations.
						Title III—National Security and Federal Lands Protection
						Sec. 301. Prohibition on actions that impede border security on certain Federal land.
						Sec. 302. Sense of Congress on placement of unauthorized aliens at military installations.
						Sec. 303. Limitation on placement of unauthorized aliens at military installations.
				IProtecting Children
				101.Repatriation of unaccompanied alien childrenSection 235(a) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(a)) is amended—
					(1)in paragraph (2)—
						(A)by amending the paragraph heading to read as follows: Rules for unaccompanied alien children.;
						(B)in subparagraph (A)—
							(i)in the matter preceding clause (i), by striking who is a national or habitual resident of a country that is contiguous with the United States;
							(ii)in clause (i), by inserting and at the end;
							(iii)in clause (ii), by striking ; and and inserting a period; and
							(iv)by striking clause (iii);
							(C)in subparagraph (B)—
							(i)in the matter preceding clause (i), by striking (8 U.S.C. 1101 et seq.) may— and inserting (8 U.S.C. 1101 et seq.)—;
							(ii)in clause (i), by inserting before permit such child to withdraw the following: may; and
							(iii)in clause (ii), by inserting before return such child the following: shall; and
							(D)in subparagraph (C)—
							(i)by amending the subparagraph heading to read as follows: Agreements with foreign countries.; and
							(ii)in the matter preceding clause (i), by striking The Secretary of State shall negotiate agreements between the United States and countries
			 contiguous to the United States and inserting The Secretary of State may negotiate agreements between the United States and any foreign country
			 that the Secretary determines appropriate; and
							(2)in paragraph (5)(D)—
						(A)in the matter preceding clause (i), by striking , except for an unaccompanied alien child from a contiguous country subject to the exceptions under
			 subsection (a)(2),  and inserting who does not meet the criteria listed in paragraph (2)(A); and
						(B)in clause (i), by inserting before the semicolon at the end the following: , which shall include a hearing before an immigration judge not later than 14 days after being
			 screened under paragraph (4) and the unaccompanied alien child shall be
			 detained until such hearing.
						102.Last in, first outIn any removal proceedings under section 240 of the Immigration and Nationality Act (8 U.S.C. 1229a) with respect to an unaccompanied alien child (as defined in section 462(g)(2) of the Homeland
			 Security Act of 2002 (6 U.S.C. 279(g)(2))), priority shall be accorded to the alien who has most recently arrived in the United States.
				103.Emergency immigration judge resourcesNot later than 14 days after the date of the enactment of this Act, the Attorney General shall
			 designate up to 40 immigration judges, including through the hiring of
			 retired immigration judges, administrative law judges, or magistrate
			 judges, or the reassignment of current immigration judges. Such
			 designations shall remain in effect solely for the duration of the
			 humanitarian crisis at the southern border (as determined by the Secretary
			 of Homeland Security, in consultation with the Attorney General).
				104.Protecting children from human traffickers, sex offenders, and other criminalsSection 235(c)(3) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008 (8 U.S.C. 1232(c)(3)) is amended—
					(1)in subparagraph (A), by inserting , including a mandatory biometric criminal history check before the period at the end; and
					(2)by adding at the end the following—
						
							(D)Prohibition on placement with sex offenders and human traffickers
								(i)In generalThe Secretary of Health and Human Services may not place an unaccompanied alien child in the
			 custody of an individual who has been convicted of—
									(I)a sex offense (as defined in section 111 of the Sex Offender Registration and Notification Act (42 U.S.C. 16911)); or
									(II)a crime involving a severe form of trafficking in persons (as defined in section 103 of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)).
									(ii)Requirements of criminal background checkA biometric criminal history check under subparagraph (A) shall be based on a set of fingerprints
			 or other biometric identifiers and conducted through—
									(I)the Federal Bureau of Investigation; and
									(II)criminal history repositories of all States that the individual lists as current or former
			 residences..
					105.Inclusion of additional grounds for per se ineligibility for asylumSection 208(b)(2)(A)(iii) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(2)(A)(iii)) is amended by inserting after a serious nonpolitical crime the following: (including any drug-related offense punishable by a term of imprisonment greater than 1 year).
				IIUse of National Guard to Improve Border Security
				201.National Guard support for border operations(a)Deployment authority and fundingAmounts appropriated for the Department of Defense in this Act shall be expended for any units or
			 personnel of the National Guard deployed to perform operations and
			 missions under section 502(f) of title 32, United States Code, on the southern border of the United States.
					(b)Assignment of operations and missions
						(1)In generalNational Guard units and personnel deployed under subsection (a) may be assigned such operations as
			 may be necessary to provide assistance for operations on the southern
			 border, with priority given to high traffic areas experiencing the highest
			 number of crossings by unaccompanied alien children.
						(2)Nature of dutyThe duty of National Guard personnel performing operations and missions on the southern border
			 shall be full-time duty under title 32, United States Code.
						(c)Materiel and logistical supportThe Secretary of Defense shall deploy such materiel and equipment and logistical support as may be
			 necessary to ensure success of the operations and missions conducted by
			 the National Guard under this section.
					(d)Exclusion from national guard personnel strength limitationsNational Guard personnel deployed under subsection (a) shall not be included in—
						(1)the calculation to determine compliance with limits on end strength for National Guard personnel;
			 or
						(2)limits on the number of National Guard personnel that may be placed on active duty for operational
			 support under section 115 of title 10, United States Code.
						(e)High traffic areas definedIn this section:
						(1)The term high traffic areas means sectors along the northern and southern borders of the United States that are within the
			 responsibility of the Border Patrol that have the most illicit
			 cross-border activity, informed through situational awareness.
						(2)The term unaccompanied alien child means a child who—
							(A)has no lawful immigration status in the United States;
							(B)has not attained 18 years of age; and
							(C)with respect to whom—
								(i)there is no parent or legal guardian in the United States; or
								(ii)no parent or legal guardian in the United States is available to provide care and physical custody.
								IIINational Security and Federal Lands Protection
				301.Prohibition on actions that impede border security on certain Federal land(a)Prohibition on secretaries of the interior and agricultureThe Secretary of the Interior or the Secretary of Agriculture shall not impede, prohibit, or
			 restrict activities of U.S. Customs and Border Protection on Federal land
			 located within 100 miles of the United States border with Mexico that is
			 under the jurisdiction of the Secretary of the Interior or the Secretary
			 of Agriculture, to execute search and rescue operations, and to prevent
			 all unlawful entries into the United States, including entries by
			 terrorists, other unlawful aliens, instruments of terrorism, narcotics,
			 and other contraband through such international land border of the United
			 States. These authorities of U.S. Customs and Border Protection on such
			 Federal land apply whether or not a state of emergency exists.
					(b)Authorized activities of U.S. customs and border protectionU.S. Customs and Border Protection shall have immediate access to Federal land within 100 miles of
			 the United States border with Mexico that is under the jurisdiction of the
			 Secretary of the Interior or the Secretary of Agriculture for purposes of
			 conducting the following activities on such land that prevent all unlawful
			 entries into the United States, including entries by terrorists, other
			 unlawful aliens, instruments of terrorism, narcotics, and other contraband
			 through such international land border of the United States:
						(1)Construction and maintenance of roads.
						(2)Construction and maintenance of barriers.
						(3)Use of vehicles to patrol, apprehend, or rescue.
						(4)Installation, maintenance, and operation of communications and surveillance equipment and sensors.
						(5)Deployment of temporary tactical infrastructure.
						(c)Clarification relating to waiver authority
						(1)In generalNotwithstanding any other provision of law (including any termination date relating to the waiver
			 referred to in this subsection), the waiver by the Secretary of Homeland
			 Security on April 1, 2008, under section 102(c)(1) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note; Public Law 104–208) of the laws described in paragraph (2) with respect to certain sections of the international
			 border between the United States and Mexico shall be considered to apply
			 to all Federal land under the jurisdiction of the Secretary of the
			 Interior or the Secretary of Agriculture within 100 miles of such
			 international land border of the United States for the activities of U.S.
			 Customs and Border Protection described in subsection (b).
						(2)Description of laws waivedThe laws referred to in paragraph (1) are limited to the Wilderness Act (16 U.S.C. 1131 et seq.), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the National Historic Preservation Act (16 U.S.C. 470 et seq.), Public Law 86–523 (16 U.S.C. 469 et seq.), the Act of June 8, 1906 (commonly known as the Antiquities Act of 1906; 16 U.S.C. 431 et seq.), the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.), the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.), the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.), subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act), the National Park Service Organic Act (16 U.S.C. 1 et seq.), the General Authorities Act of 1970 (Public Law 91–383) (16 U.S.C. 1a–1 et seq.), sections 401(7), 403, and 404 of the National Parks and Recreation Act of 1978 (Public Law 95–625, 92 Stat. 3467), and the Arizona Desert Wilderness Act of 1990 (16 U.S.C. 1132 note; Public Law 101–628).
						(d)Protection of legal usesThis section shall not be construed to provide—
						(1)authority to restrict legal uses, such as grazing, hunting, mining, or public-use recreational and
			 backcountry airstrips on land under the jurisdiction of the Secretary of
			 the Interior or the Secretary of Agriculture; or
						(2)any additional authority to restrict legal access to such land.
						(e)Effect on state and private landThis Act shall—
						(1)have no force or effect on State or private lands; and
						(2)not provide authority on or access to State or private lands.
						(f)Tribal sovereigntyNothing in this section supersedes, replaces, negates, or diminishes treaties or other agreements
			 between the United States and Indian tribes.
					302.Sense of Congress on placement of unauthorized aliens at military installations(a)Sense of CongressIt is the sense of Congress that—
						(1)the Secretary of Defense should not allow the placement of unauthorized aliens at a military
			 installation unless—
							(A)the Secretary submits written notice to the congressional defense committees and each Member of
			 Congress representing any jurisdiction in which an affected military
			 installation is situated; and
							(B)the Secretary publishes notice in the Federal Register;
							(2)the placement of unauthorized aliens at a military institution should not displace active members
			 of the Armed Forces;
						(3)the placement of unauthorized aliens at a military institution should not interfere with any
			 mission of the Department of Defense;
						(4)the Secretary of Health and Human Services should not use a military installation for the placement
			 of unauthorized aliens unless all other facilities of the Department of
			 Health and Human Services are unavailable;
						(5)the Secretary of Health and Human Services should not use a military installation for the placement
			 of unauthorized aliens for more than 120 days;
						(6)the Secretary of Health and Human Services should ensure that all unauthorized alien children are
			 vaccinated upon arrival at a military installation as set forth in the
			 guidelines of the Office of Refugee Resettlement;
						(7)the Secretary of Health and Human Services should ensure that all individuals under the supervision
			 of the Secretary with access to unauthorized alien children at a military
			 installation are properly cleared according to the procedures set forth in
			 the Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.);
						(8)the Secretary of Health and Human Services should fully comply with the provisions of the Victims
			 of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.) with respect to background checks and should retain full legal responsibility for such
			 compliance; and
						(9)in accordance with section 1535 of title 31, United States Code (commonly referred to as the Economy Act), the Secretary of Health and Human Services should reimburse the Secretary of Defense for all
			 expenses incurred by the Secretary of Defense in carrying out the
			 placement of unauthorized aliens at a military installation.
						(b)DefinitionsIn this section:
						(1)The term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
						(2)The term Member of Congress has the meaning given that term in section 1591(c)(1) of title 10, United States Code.
						(3)The term military installation has the meaning given that term in section 2801(c)(4) of title 10, United States Code, but does not include an installation located outside of the
			 United States.
						(4)The term placement means the placement of an unauthorized alien in either a detention facility or an alternative to
			 such a facility.
						(5)The term unauthorized alien means an alien unlawfully present in the United States, but does not include a dependent of a
			 member of the Armed Forces.
						303.Limitation on placement of unauthorized aliens at military installations(a)LimitationThe Secretary of Defense may not allow the placement of unauthorized aliens at a military
			 installation in the United States if the use of the military institution
			 to house or care for unauthorized aliens would—
						(1)displace members of the Armed Forces serving on active duty or in a reserve or Guard status; or
						(2)interfere with activities of the Armed Forces, including reserve components thereof, at the
			 installation.
						(b)DefinitionsIn this section:
						(1)The term military installation has the meaning given such term in section 2801(c)(4) of title 10, United States Code.
						(2)The term unauthorized alien means an alien unlawfully present in the United States, but does not include a dependent of a
			 member of the Armed Forces.
						
	Passed the House of Representatives August 1, 2014.Karen L. Haas,Clerk
	September 8, 2014Read the second time and placed on the calendar
